Sub-Item 77O Rule 10f-3 Transactions Dreyfus Premier GNMA Fund, Inc. On May 6, 2008, Dreyfus Premier GNMA Fund, Inc. (the Fund) purchased $3,600,000 in CAPITAL AUTO RECEIVABLES - CUSIP # 13974YAE0 (the Notes). The Notes were purchased from CITIGROUP, a member of the underwriting syndicate offering the Notes, from their account. BNY Capital Markets, Inc., an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. CITIGROUP received a commission of 0.125% per Note. No other member received any economic benefit. The following is a list of the syndicates primary members: Banc of America Securities LLC Citigroup Global Markets Inc. J.P. Morgan Securities Inc. Greenwich Capital Markets, Inc. BNY Mellon Capital Markets, LLC Lloyds TSB Bank PLC RBC Capital Markets Corporation Scotia Capital (USA) Inc. Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on February 2, 2009
